Order entered April 9, 2019




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-01513-CV

     REBECCA POTTER, INDIVIDUALLY AND AS NEXT FRIEND OF AUSTYN
          VASQUEZ, A MINOR, AND RICHARD POTTER, Appellants

                                           V.

               HPA TEXAS 1 LLC D/B/A HPA TX LLC, ET AL., Appellees

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-18-1376

                                        ORDER
       Before the Court are appellees’ April 5 and April 8, 2019 unopposed motions for

extension of time to file their briefs. We GRANT the motions and ORDER the briefs be filed

no later than May 15, 2019.


                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE